Citation Nr: 1426500	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-47 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed respiratory disorder, to include sleep apnea.  



REPRESENTATION

Appellant represented by:	Eric E. Reed, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1981 and had additional service with the United States Army Reserve starting December 1987. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.

In March 2011, the Veteran testified from the RO by way of videoconference technology at a  hearing with the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board remanded the case for further development in June 2011. The development has been completed and the case has been returned to the Board for the purpose of appellate disposition.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided. 


FINDINGS OF FACT

The Veteran is not shown to have a current respiratory disorder, to include sleep apnea that is due to an event or incident of his service.  


CONCLUSION OF LAW

The Veteran does not have a respiratory disability, to include sleep apnea, due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence 8would be obtained by VA. 

The letter also advised the Veteran of how disability evaluations and effective dates were assigned, as well as the type of evidence that impacted those determinations. Hence, the May 2006 letter met the VCAA's timing of notice requirement.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records (STRs), private treatment records, and VA treatment records and examination reports. 

Further, the Board obtained an opinion from a VA medical expert in order to ascertain the nature and likely etiology of the claimed respiratory disorder. 

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As will be discussed, the Board finds that the medical opinion obtained in this case is adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. 

The medical reviewer considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Finally, the Board is aware that this claim of service connection was most recently remanded in June 2011 for additional development of the record. 

The remand directed that an adequate opinion as to etiology of the claimed respiratory disorder should be obtained and associated with the claims file.

In this case, an adequate opinion regarding etiology has been obtained. Therefore, the Board finds that there has been substantial compliance with the June 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Finally, during the recent hearing, the VLJ is found to have clarified the issue and identified any evidentiary deficit involving the claim. It is clear the parties understood their relevant responsibilities related to substantiating the claim. 

Following the hearing, the Veteran submitted additional evidence for consideration. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103. 



Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).


Background

The service treatment records show that, in July 1980, the Veteran was hospitalized in service for three days for treatment of an upper respiratory infection, organism undetermined.

An October 1998 Reserve duty separation examination apparently was conducted in light of difficulties presented by the residuals of a severe head injury sustained by the Veteran in a 1995 automobile accident that was not related to his military service. 

A January 1996 letter from a physician discussed the Veteran's medical status as it related to his head injury.  The letter is associated with the claims file and describes the motor vehicle accident as having occurred on July 11, 1995.

The private and VA treatment records associated with the claims file are dated from approximately August 2001, when the Veteran reported for an initial VA primary care visit.  

In the section of the August 2001 VA primary care intake report pertaining to current problems, it was noted that the Veteran had a sleep disorder, post trauma in 1995.  

By way of history, the Veteran was noted to have been involved in a motor vehicle accident and suffered a post-trauma coma of three months duration.  There was a history of speech and language deficits, multiple fractures with orbital and front parietal hemorrhage, and residual short-term memory deficits.  

On review of symptoms in August 2001, the only abnormality noted was post-trauma memory deficits.  The reports of examination for purposes of treatment on that date are associated with the claims file.

In VA treatment records beginning in November 2004, it was noted that the Veteran was obese and taking steps to lose weight.

A report of a July 2006 unattended VA sleep study was associated with the claims file.   The conclusion reached in the report was that this was a normal unattended sleep study.
      
A February 2007 VA sleep laboratory consultation report showed a diagnosis of obstructive sleep apnea.  The detailed sleep study report was associated with the claims file.
        
In a March 2007 letter to VA, a private primary care physician stated that the Veteran had sleep apnea, diagnosed on July 11, 2006, and respiratory trait illness, diagnosed while the Veteran was in the military on July 31, 1980 and opined that these were related.  The physician wrote that the conditions were related in that the diseases had aggravated each other and were life-long illnesses.
      
On a February 2008 private prescription note, a private physician, practicing in the areas of pulmonary medicine and sleep disorders, wrote that the Veteran had mild sleep apnea and was still being worked up at that time.
      
In March 2008, the physician, practicing in the areas of pulmonary medicine and sleep disorders, wrote that the Veteran had persistent daytime hypersomnolence, but no evidence of sleep apnea by polysomnogram.
      
In February 2009, a private osteopathic physician and surgeon wrote that the Veteran related that he could no longer drive a car as the result of falling asleep while he was stopped at traffic lights and described these symptoms as being consistent with narcolepsy.  

The physician opined that the Veteran's July 11, 2006, sleep study was abnormal and was consistent with sleep apnea and that the Veteran had underlying pulmonary pathology as the result of his military service, starting on July 31, 1980, which had restricted his physical activities.  

The Veteran also was noted to have gained weight over the years and to presently weigh 275 pounds.  He described the Veteran as being morbidly obese and found the Veteran's weight to be a contributing factor to his sleep apnea.
       
In conjunction with the current appeal, the Veteran underwent a VA respiratory diseases examination in February 2010.  The examiner noted that the record showed conflicting reports as to whether the Veteran had a current diagnosis of sleep apnea.  The examiner indicated that the Veteran had never been prescribed a continuous positive airway pressure (CPAP) mask for his sleep condition.

In February 2010, the VA examiner discussed the medical evidence, dated in February 2009, which reflected an opinion that the Veteran's symptoms were consistent with narcolepsy and found a July 2006 sleep study to be consistent with obstructive sleep apnea.

The VA examiner noted that the private practitioner failed to take into account the additional data indicating a normal sleep apnea hypopnea index.  Further, the examiner added that while the private practitioner noted that the Veteran had underlying pulmonary pathology as a result of his military service, the only documentation from the service treatment records showed that the Veteran was hospitalized for an upper respiratory infection that quickly improved within 24 hours and was then returned to full duty.

The VA examiner noted that there was no mention of sleep disturbance in the service treatment records.  (The Board notes, however, that only the July 1980 service treatment records remain from the Veteran's period of active duty; the rest apparently having been lost or destroyed.)  
      
The VA examiner discussed the second private practitioner's statement, which also described a "respiratory trait illness" in service, but indicated that there was no known condition identified as "respiratory trait illness" and would not accept the in-service treatment for an upper respiratory infection as a respiratory disorder.

The VA examiner recounted that the Veteran was examined for sleep apnea, but no evidence of obstructive sleep apnea with the Veteran in a recumbent position was found, as evidenced by a sleep study performed in February 2007.

The February 2010 VA examiner opined that, with no evidence of obstructive sleep apnea in a recumbent position, and with mild sleep apnea present with the Veteran in a supine position, even assuming the presence of mild obstructive sleep apnea, it was related to his marked weight gain that had occurred and was not related to what occurred when the Veteran was on active duty.

A March 2010 medical statement noted that the Veteran was reevaluated for his sleep apnea and observed that the Veteran had significant weight loss since his last visit, but continued to have sleep apnea and narcolepsy.  It was opined that the Veteran continued with symptoms of sleep apnea and would require a CPAP while sleeping.  
      
The Board notes that, at his March 2011 hearing, the Veteran testified that he was not using a CPAP machine.  

At a May 2012 VA examination, the Veteran's claims file was not available for review.  The Veteran did bring service treatment records to the examination and showed these to the examiner.  The examiner noted that the service treatment records showed that the Veteran had an upper respiratory infection in July 1980 and was hospitalized for three days.  This was noted to have been during basic training.  The Veteran was noted to have been discharged from service in May 1981 as a result of both of his parents passing away.  
      
The VA examiner noted that, as the Veteran had no apparent lung condition, a disability benefits questionnaire was not utilized.  The examiner added that the Veteran had a test for sleep apnea in 2006 at VA that proved to be negative and that two prior physicians attested that he had sleep apnea "on no basis."  He was noted not to use a CPAP machine, but to be tired during the day.  He was noted to sleep poorly and to snore and, according to his girlfriend, to have apneic episodes.  
      
This was noted by the VA examiner to be consistent with sleep apnea, but the examiner added that the sleep study provided no objective evidence of sleep apnea and that the Veteran had undergone no subsequent study.  The examiner indicated that he ascertained no physical findings.  
      
The Veteran was noted to have worked as a police officer for a School Board for almost 20 years, uneventfully.  The examiner asserted that there was no reason that the Veteran could not continue this work.  The examiner's diagnosis was that of no evidence of sleep apnea or a chronic respiratory disorder.  

At an August 2012 VA examination, the examiner who had previously conducted the February 2010 VA examination was noted to have had the claims file.  
   
The Veteran was noted to be claiming that he had a respiratory condition to include sleep apnea and that this was related to a single incident of treatment for upper respiratory infection, organism undetermined, during service.  

The examiner opined as follows:

[The Veteran] was claiming that he currently ha[d] a respiratory disorder to include sleep apnea, which was incurred or caused by treatment for upper respiratory infection that occurred in July 1980.  The opinion that [was] requested [was] a VA examination to determine the nature and likely etiology of the claimed respiratory disorder or sleep apnea.  [He had] reviewed the C-file and [had] discussed [his] review with the veteran and it became obvious to [him] that by virtue of the fact that the only incident of any respiratory condition that occurred while the veteran was on active duty, which was a simple respiratory infection for which the Veteran was hospitalized for 2 days from July 29, 1980, until July 31, 1980, that precisely because the term was "upper RESPIRATORY infection," that the veteran [told him] that just because he had this condition which include[d] the word respiratory, that he [was] claiming that there was a respiratory disorder originally present at the time of his URI [i.e., upper respiratory infection]. [He had] explained to the [V]eteran that this [was] simply a misunderstanding on his part of what the word "respiratory" refer[red] to in upper respiratory infection.  This refer[red] to the respiratory tract, which include[d] the nose, the throat, the trachea, as well as the possibility of lower respiratory tract, which would include the lungs.  This [V]eteran was noted to have had nasal congestion and cold symptoms for 2 weeks according to the abbreviated hospital record.  He then developed chills, fever, sore throat, and pain on swallowing 2 days prior to admission on July 29, 1980.  His temperature was elevated at 102.  His blood pressure was normal.  His pulse was 101.  His respiratory rate was 30.  His pharynx was hyperemic; in other words, showed increased redness.  There were no exudates.  The tonsils were hypertrophic without any exudates.  The ear canals showed no abnormality.  The neck was supple.  The chest was symmetric.  The lungs were clear.  The veteran was then discharged to duty because he was wanting out of the hospital when he became afebrile on July 31, 1980.  He was treated for his nasal congestion with Actifed and for any cough that he might have had with Robitussin-DM.  Subsequently, on November 7, 1980, in other words, approximately 3 months later, the veteran himself, when he had a comprehensive examination because of a Chapter 13 evaluation, identified no continuing problem with any respiratory condition at that time.  [The Board again notes, however, that the November 7, 1980, Chapter 13 examination and associated history did not pertain to this Veteran-these records have been removed by the Board from the claims file and forwarded for association with the proper veteran's claims file.]  Therefore, given the fact that there [was] no known scientific evidence that a single respiratory infection in any way [could] predispose an individual to the development of sleep apnea, it [was] [his]medical opinion that it [was] far less likely than that not that this [V]eteran's upper respiratory infection that was resolved quickly after he was hospitalized in any way ha[d] contributed to subsequent development of sleep apnea.  This [V]eteran also, it should be noted, ha[d] had sleep studies that actually [did] not confirm the diagnosis of obstructive sleep apnea except on the second sleep study when he was observed to have an elevated apnea-hypopnea index when he was lying supine on his back.  The sleep apnea condition was not present at all with lying on his side.  These studies were done in 2006, approximately 25 years after he separated from active duty.  It should also be noted that in 1995, this [V]eteran had a severe traumatic brain injury as a result of [a] motor vehicle accident that was not work-related while he was working as a police officer.  He ha[d] not been able to return to gainful employment since that time, although he did try to return to his job as a police officer, but his deficits were too great to allow that to occur.

Therefore, given the fact that this [V]eteran developed a sleep disorder after major traumatic brain injury that occurred many years after active duty, it [was] also [his]medical opinion that any sleep disorder [was] less likely than not to be related to military duty.  Regarding the diagnosis of narcolepsy, there [was] no objective evidence that this [V]eteran ever had narcolepsy.  He [did] have petit mal seizures, which caused him to have temporary absences.  This [might] look like narcolepsy, but this [was] not a diagnosis of narcolepsy.  This seizure disorder developed as a result of the traumatic brain injury.  The traumatic brain injury, as already noted above, developed years after he separated from active duty.
   
Unfortunately, the above-mentioned November 1980 service department examination report did not pertain to the Veteran-this examination report was misfiled in the Veteran's claims file.  
      
Thus, the August 2012 VA examiner relied on a November 1980 service department examination report that did not pertain to the Veteran.   

Given this convoluted and confusing history, in August 2013, the Board requested that a VHA medical expert review the claims file in order to determine (a) whether it was at least as likely as not that the Veteran currently suffered from sleep apnea; (b) whether it was at least as likely as not that the Veteran currently suffered from narcolepsy; and, (c) whether it was at least as likely as not that the Veteran currently suffered from a chronic respiratory disorder. For each identified respiratory or sleep disease, the expert was asked to opine as to whether it was at least as likely as not that any current disability was due to a condition that had its clinical onset during the period of active service from May 1980 to May 1981 or otherwise was related to an event or incident of that period of active service, to include the documented episode of upper respiratory infection in July 1980.

In September 2013, the VHA medical expert noted the Veteran's period of service. The expert also observed that the Veteran was admitted for a three day hospitalization in 1980 for an upper respiratory infection. Additionally, the expert noted that, on July 11, 1995, the Veteran suffered a motor vehicle accident in which he sustained a post-traumatic coma for three months with speech and language deficits, multiple fractures with orbital and frontal parietal hemorrhage and residual short-term memory deficits. Further it was documented that, during the Veteran's first VA clinic visit in August 2001, there was mention of a sleep disorder post-trauma in 1995. 

The VHA medical expert documented his review of the records and opined that the Veteran did not have a diagnosis of sleep apnea based on the sleep study performed in July 2006. The medical reviewer explained that this was a portable sleep study done at VISN 4 East Regional Sleep Center and documented an apnea hypopnea index of 3.2/hour (normal is less than 5/hour).

The VHA medical expert also found that, while the service treatment records showed that the Veteran was admitted for three days for an upper respiratory infection, there was no evidence to suggest a chronic respiratory disorder.

Finally, the expert determined that there was no clinical or objective data to support a diagnosis of narcolepsy. The VHA medical expert concluded that the Veteran did not have a sleep disorder.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy. Therefore, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable in this case.

Here, the Veteran contends that he has a current respiratory disorder, to include sleep apnea due to his period of service.  However, the Board finds that the more probative evidence establishes that the Veteran does not have a chronic respiratory disorder that can be linked to any event or incident of his active service.

In a March 2007 letter to VA, a private primary care physician stated that the Veteran had, in pertinent part, respiratory trait illness, diagnosed while the Veteran was in the military, on July 31, 1980 and opined that it was related to his sleep apnea.  The physician wrote that the conditions were related and that the diseases had aggravated each other and were life-long illnesses.

However, in the February 2010 report of VA examination, the VA examiner noted in connection with the March 2007 primary care physician's discussion of "respiratory trait illness" that there was no known condition that could be identified as such. 

Further, the VA examiner indicated that he could not accept the in-service treatment as representing a chronic respiratory disorder.

In addition, in the August 2012 report of VA examination, the examiner found that, while the Veteran believed that receiving treatment for an upper respiratory disorder while on active duty, the use of the word respiratory did not indicate that he had an upper respiratory disorder. The examiner explained to the Veteran that this was simply a misunderstanding on his part of what the word "respiratory" referred to.  

"Respiratory" in this case was noted to refer to the respiratory tract, which included the nose, the throat, the trachea, as well as the possibility of lower respiratory tract, which would include the lungs.  The Veteran was noted to have had nasal congestion and cold symptoms for two weeks according to the abbreviated hospital record and then developed chills, fever, sore throat and pain on swallowing 2 days prior to his admission on July 29, 1980.  His pharynx was hyperemic; in other words, showed increased redness.  There were no exudates.  The tonsils were hypertrophic without any exudates.  The ear canals showed no abnormality.  The lungs were clear.  The veteran was then discharged to duty because he wanted out of the hospital when he became afebrile on July 31, 1980.  He was treated for his nasal congestion with Actifed and for any cough that he might have had with Robitussin-DM.  

The VA examiner concluded, in pertinent part, that the Veteran's upper respiratory infection resolved quickly after he was hospitalized.

Moreover, in September 2013, a VHA medical opinion was obtained to resolve any conflict regarding diagnosis of a current respiratory disorder and whether there was a nexus to service. The VHA medical expert found that, although the service treatment records showed that the Veteran was admitted for three days for an upper respiratory infection, there was no evidence to suggest a chronic respiratory disorder.

Given its review of the record, the Board finds that the claim of service connection for a respiratory disorder must denied.  The Board emphasizes that Congress has specifically limited service connection for disease or injury to cases where such incidents have resulted in current disability related to service.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Here, the more probative evidence establishes that the Veteran does not have a current respiratory disability.  Thus, there can be no valid claim of service connection in this regard.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to the claimed sleep apnea, there is a conflict in the record concerning the diagnosis. However, the Board finds that the more probative evidence establishes that any current sleep apnea was not attributable to service. Moreover, the August 2001 VA primary care intake report pertaining to current problems noted that the Veteran had a sleep disorder, post trauma in 1995.  

In the February 2010 report of VA examination, the examiner opined that, even assuming the presence of mild obstructive sleep apnea, it was related to the Veteran's marked weight gain that had occurred and was not related to what occurred when the Veteran was on active duty.

Further, in the August 2012 report of VA examination, the examiner noted that, in 1995, the Veteran had had a severe traumatic brain injury as a result of [a] motor vehicle accident that was not work related while he was working as a police officer and not been able to return to gainful employment since that time. 

The VA examiner opined that, given the fact that this Veteran developed a sleep disorder after suffering a major traumatic brain injury many years after active duty, it was also his medical opinion that any sleep disorder was less likely than not related to active duty.

The Board recognizes the March 2007 letter from the Veteran's primary care physician stating that his sleep apnea (diagnosed on July 11, 2006) and respiratory trait illness were related and had aggravated each other and were life-long illnesses. 

However, this statement is less probative because sleep apnea had not been diagnosed in July 2006. In fact, the July 2006 sleep study was normal. 

In addition, despite receiving treatment for an upper respiratory infection in service, the Veteran did not have any current respiratory disorder. Thus, the statement is not adequately supported based on this record.  

The Board is also aware that, in the February 2009 record, the private physician opined that the Veteran's July 11, 2006, sleep study was abnormal and consistent with sleep apnea and that the Veteran had underlying pulmonary pathology as the result of his military service, starting on July 31, 1980, that restricted his physical activities. 

The Veteran also was noted to have gained weight over the years and to have than weighed 275 pounds.  He described the Veteran as being morbidly obese, and found the Veteran's weight to be a contributing factor to his sleep apnea.

However, the Board finds that the July 2006 sleep study was normal. In this regard, in the February 2010 VA examination report, the examiner noted that the private practitioner failed to take into account the additional data indicating a normal sleep apnea hypopnea index. 

In the September 2013 response, the VHA medical expert explained that hypopnea index of less than 5/hour was normal (the Veteran's hypopnea was measured at 3.2/hour). 

Further, the examiner was noted to have failed to identify any current respiratory disorder due to "underlying pulmonary pathology as the result of military service." 
 
Thus, on this record, the more probative evidence establishes that any sleep apnea was not attributable to an event or incident of the Veteran's service.   

As to narcolepsy, in the August 2012 VA examination report, the examiner concluded that there was no objective evidence that this Veteran ever had narcolepsy.  He did have petit mal seizures that caused him to have temporary absences that might look like narcolepsy, but there was not a diagnosis of narcolepsy.  This seizure disorder was noted to have developed as the result of the traumatic brain injury.  The traumatic brain injury, as already noted, had developed years after the Veteran's period of active service.

In September 2013, the VHA medical expert confirmed that there was no clinical or objective data to support a diagnosis of narcolepsy. 

Thus, on this record, service connection for a sleep disorder manifested by narcolepsy is not warranted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The Veteran is competent to provide evidence of observable manifestation or symptoms and to report he had been told.  However, the lay and medical evidence in this case is found to be of limited probative worth when viewed in context of the entire record.  

The most probative evidence in this regard establishes that the Veteran does not have a chronic respiratory disability, to include sleep apnea, that can be attributed to an event or incident of his brief period of active service. 

To the extent that the Veteran reports having disturbances of sleep, on this record, this is not shown to have had its clinical onset during service. 

As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, the claim of service connection must be denied.  



ORDER

Service connection for a claimed respiratory disorder, to include sleep apnea is denied.  

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


